Exhibit 10.6

 

MYSPACE, INC.

 

PROMISSORY NOTE DUE FEBRUARY 11, 2008

 

$1,500,000.00

 

February 11, 2005

Los Angeles, California

 

FOR VALUE RECEIVED, MYSPACE, INC., a Delaware corporation (“Maker”),
unconditionally promises to pay to the order of Social Labs, LLC. (“Payee”), in
the manner and at the place hereinafter provided, the principal amount of ONE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000.00) on February 11, 2008.

 

Maker also promises to pay interest on the unpaid principal amount hereof from
the date hereof until paid in full at a rate of interest of 8% per annum,
provided that any principal amount not paid when due and, to the extent
permitted by applicable law, any interest not paid when due, in each case
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (both before as well as after judgment), shall bear interest
payable upon demand at a rate that is 4.00% per annum in excess of the rate of
interest otherwise payable under this Note. Interest on this Note shall be
payable in arrears on the last day of each month, commencing on February 28,
2005, upon any prepayment of this Note (to the extent accrued on the amount
being prepaid) and at maturity. All computations of interest shall be made by
Payee on the basis of a 360 day year, for the actual number of days elapsed in
the relevant period (including the first day but excluding the last day). In no
event shall the interest rate payable on this Note exceed the maximum rate of
interest permitted to be charged under applicable law.

 

1. Payments. All payments of principal and interest in respect of this Note
shall be made in lawful money of the United States of America in same day funds
to the following wire account: City National Bank, 100 Pacifica – Suite 100,
Irvine, CA 92618, Account Name: Intermix Media, Inc., ABA/Routing No. 122016066,
Acct. No. 402130954, or at such other place as Payee may direct. Whenever any
payment on this Note is stated to be due on a day that is not a Business Day,
such payment shall instead be made on the next Business Day, and such extension
of time shall be included in the computation of interest payable on this Note.
Each payment made hereunder shall be credited to principal, and interest shall
thereupon cease to accrue upon the principal so credited.

 

2. Prepayments. Maker shall have the right at any time and from time to time to
prepay the principal of this Note in whole or in part, without premium or
penalty, upon at least two (2) Business Days prior written notice; provided that
each such prepayment shall be in a minimum amount of $100,000 and integral
multiples of $100,000 in excess of that amount. Maker shall make a mandatory
prepayment of this Note with all of (i) the proceeds of the issuance of any
securities (debt or equity) or (ii) the proceeds of sales of any assets of Maker
outside the ordinary course of business; provided that, notwithstanding the
foregoing, Maker shall not be required to make a mandatory prepayment of this
Note pursuant to clause (i) above if (a) the aggregate proceeds from such
financing transaction (and any related financing transactions) are less than
$3,000,000 or (b) if such financing transaction is an equipment

 



--------------------------------------------------------------------------------

financing or leasing transaction. Any prepayment hereunder shall be accompanied
by interest on the principal amount of the Note being prepaid to the date of
prepayment.

 

3. Covenants. Maker covenants and agrees that until this Note is paid in full it
will:

 

(a) promptly after the occurrence of an Event of Default or event, act or
condition that, with notice or lapse of time or both, would constitute an Event
of Default, provide Payee with a certificate of the chief executive officer or
chief financial officer of Maker specifying the nature thereof and Maker’s
proposed response thereto;

 

(b) preserve and maintain its corporate existence and all of its rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, and conduct its business in an orderly, efficient and regular manner;

 

(c) comply with requirements of all applicable laws, rules, regulations, and
orders of any governmental authority, a breach of which would materially
adversely affect the consolidated financial condition of Maker;

 

(d) not declare or pay any dividends or make any distribution to holders of its
capital stock (other than dividends or distributions payable in Common Stock of
Maker) or purchase, redeem or otherwise acquire or retire for value any of its
capital stock or any warrants, rights or options to purchase or acquire any
shares of its capital stock, other than acquisition of Common Stock by Maker
pursuant to agreements which permit Maker to repurchase such shares at cost (or
the lesser of cost or fair market value) upon termination of services to Maker;
and

 

(e) not create, assume, guaranty, incur or otherwise become or remain directly
or indirectly liable with respect to any indebtedness for borrowed money except
(i) indebtedness outstanding on the date hereof, (ii) indebtedness junior to the
indebtedness evidenced by this Promissory Note, provided that any new debtholder
of Maker executes a subordination agreement in form and substance satisfactory
to Payee (as determined in Payee’s sole and absolute discretion); and (iii)
equipment financings, equipment leases or other purchase money indebtedness, in
each case not to exceed $5,000,000 in the aggregate.

 

4. Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:

 

(a) failure of Maker to pay (i) any principal, under this Note when due, whether
at stated maturity, by required prepayment, acceleration, or otherwise, or (ii)
any interest or other amount due under this Note, in each case within three
Business Days after the date due; or

 

(b) failure of Maker to pay, or the default in the payment of, any amount due
under or in respect of any promissory note, indenture or other agreement or
instrument relating to any indebtedness owing by Maker, to which Maker is a
party or by which Maker or any of its property is bound under which amounts
outstanding exceed $100,000 beyond any grace period provided; or the occurrence
of any other event or circumstance that, with notice or lapse of time or both,
would permit acceleration of such indebtedness; or

 

2



--------------------------------------------------------------------------------

(c) failure of Maker to perform or observe any other term, covenant or agreement
to be performed or observed by it pursuant to this Note; or

 

(d) any order, judgment or decree shall be entered against Maker decreeing the
dissolution or split-up of Maker; or

 

(e) suspension of the usual business activities of Maker or the complete or
partial liquidation of Maker’s business; or

 

(f) there shall occur a Liquidation Event; or

 

(g) (i) a court having jurisdiction in the premises shall enter a decree or
order for relief in respect of Maker or any of its material subsidiaries in an
involuntary case under Title 11 of the United States Code entitled “Bankruptcy”
(as now and hereinafter in effect, or any successor thereto, the “Bankruptcy
Code”) or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Maker or any of its material
subsidiaries under any applicable bankruptcy, insolvency or any other similar
law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Maker or any of its material subsidiaries or over all or a substantial part of
its property shall have been entered; or the involuntary appointment of an
interim receiver, trustee or other custodian of Maker or any of its material
subsidiaries for all or a substantial part of its property shall have occurred;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Maker or any of its material
subsidiaries, and, in the case of any event described in this clause (ii), such
event shall have continued for 60 days unless dismissed, bonded or discharged;
or

 

(h) an order for relief shall be entered with respect to Maker or any of its
material subsidiaries, or Maker or any of its material subsidiaries shall
commence a voluntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or Maker or
any of its material subsidiaries shall make an assignment for the benefit of
creditors; or Maker or any of its material subsidiaries shall be unable or fail,
or shall admit in writing its inability, to pay its debts as such debts become
due; or the Board of Directors of Maker or any of its material subsidiaries (or
any committee thereof) shall adopt any resolution or otherwise authorize action
to approve any of the foregoing; or

 

(i) the making or filing of any money judgment, writ or similar process in
excess of Two Hundred Fifty Thousand Dollars ($250,000) against Maker or any of
the property or other assets of Maker which shall remain unsatisfied, unvacated,
unhanded or unstayed until the date that is the earlier to occur of sixty (60)
days after such judgment, writ or similar process is entered and five (5) days
prior to the date of any proposed sale thereunder; or

 

3



--------------------------------------------------------------------------------

(j) Maker shall challenge, or institute any proceedings to challenge, the
validity, binding effect or enforceability of this Note or any endorsement of
this Note.

 

5. Remedies. Upon the occurrence of any Event of Default specified in Section
4(f) or 4(g) above, the principal amount of this Note together with accrued
interest thereon shall become immediately due and payable, without presentment,
demand, notice, protest or other requirements of any kind (all of which are
hereby expressly waived by Maker). Upon the occurrence and during the
continuance of any other Event of Default Payee may, by written notice to Maker,
declare the principal amount of this Note together with accrued interest thereon
to be due and payable, and the principal amount of this Note together with such
interest shall thereupon immediately become due and payable without presentment,
further notice, protest or other requirements of any kind (all of which are
hereby expressly waived by Maker).

 

6. Definitions. The following terms used in this Note shall have the following
meanings (and any of such terms may, unless the context otherwise requires, be
used in the singular or the plural depending on the reference):

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under or indirect common control with
a specified Person. For the purpose of this definition, control when used with
respect to any specified Person means the power to direct the management and
policies (investment or otherwise) of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms controlling and controlled have meanings correlative to the
foregoing.

 

“Business Day” means any day other than a Saturday, Sunday or legal holiday
under the laws of the State of California or any other day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close.

 

“Liquidation Event” means the occurrence of a “Liquidation Event” as defined in
Maker’s Certificate of Incorporation, as the same may be amended from time to
time.

 

“Common Stock” means Maker’s common stock.

 

“Event of Default” means any of the events set forth in Section 4.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, bank, trust or other enterprise, whether or not a legal entity, or
any government or political subdivision or any agency, department or
instrumentality thereof.

 

7. Miscellaneous.

 

(a) All notices and other communications provided for hereunder shall be in
writing (including telegraphic, telex, telecopier, or cable communication) and
mailed, telegraphed, telexed, telecopied, cabled or delivered as follows: if to
Maker, at its address specified opposite its signature below; and if to Payee,
at 6060 Center Drive, Suite 300, Los Angeles, CA 90045, Attention: Chris Lipp,
General Counsel; or in each case at such other

 

4



--------------------------------------------------------------------------------

address as shall be designated by Payee or Maker. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied or cabled or
sent by over-night courier, be effective when deposited in the mails, delivered
to the telegraph company, cable company or overnight courier, as the case may
be, or sent by telex or telecopier.

 

(b) Maker agrees to indemnify Payee against any losses, claims, damages and
liabilities and related expenses, including counsel fees and expenses, incurred
by Payee arising out of or in connection with or as a result of the transactions
contemplated by this Note. In particular, Maker promises to pay all costs and
expenses, including reasonable attorneys’ fees, incurred in connection with the
collection and enforcement of this Note. In addition, Maker agrees to pay, and
to save Payee harmless from all liability for, any stamp or other documentary
taxes which may be payable in connection with Maker’s execution or delivery of
this Note.

 

(c) In addition to and not in limitation of any rights of set off that Payee or
any other holder of this Note may now or hereafter have under applicable law,
Payee or such other holder of this Note, upon the occurrence of any Event of
Default, is hereby authorized at any time or from time to time, without notice
of any kind to Maker or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special, time or demand, provisional or final) and any other
indebtedness at any time held or owing by Payee or such other holder (including
without limitation by branches and agencies of Payee or such other holder
wherever located) to or for the credit or the account of Maker against and on
account of the obligations and liabilities of Maker to Payee under this Note and
all other claims of any nature or description arising out of or connected with
this Note, irrespective of whether or not Payee shall have made any demand
hereunder and although said obligations, liabilities or claims, or any of them,
shall be contingent or unmatured.

 

(d) No failure or delay on the part of Payee or any other holder of this Note to
exercise any right, power or privilege under this Note and no course of dealing
between Maker and Payee shall impair such right, power or privilege or operate
as a waiver of any default or an acquiescence therein, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies expressly provided in this Note are cumulative to, and
not exclusive of, any rights or remedies that Payee would otherwise have. No
notice to or demand on Maker in any case shall entitle Maker to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the right of Payee to any other or further action in any circumstances
without notice or demand.

 

(e) Maker and any endorser of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.

 

(f) If any provision in or obligation under this Note shall be invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, shall not in any way be affected or impaired thereby.

 

5



--------------------------------------------------------------------------------

(g) THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPALS.

 

(h) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST MAKER ARISING OUT OF OR RELATING TO
THIS NOTE MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OR COMPETENT JURISDICTION
IN THE STATE OF CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS NOTE MAKER
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS NOTE. Maker further
irrevocably consents to the service of process out of any of the aforementioned
courts in any action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to Maker at its address set forth
below it signature hereto, such service to become effective seven days after
such mailing. Nothing herein shall affect the right of Payee or any holder of
this Note to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against Maker in any other jurisdiction.
Maker hereby irrevocably waives any objection which it may now or hereafter have
to the laying of venue of any of the aforesaid actions or proceedings arising
out of or in connection with this Note brought in the courts referred to above
and further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(i) MAKER AND, BY THEIR ACCEPTANCE OF THIS NOTE, PAYEE AND ANY SUBSEQUENT HOLDER
OF THIS NOTE, HEREBY IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OR ACTION BASED UPON OR ARISING OUT OF THIS
NOTE OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS NOTE
AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of
this waiver is intended to be all-encompassing of any and all disputes that may
be filed in any court and that relate to the subject matter of this transaction,
including without limitation contract claims, tort claims, breach of duty claims
and all other common law and statutory claims. Maker and, by their acceptance of
this Note, Payee and any subsequent holder of this Note, each (i) acknowledges
that this waiver is a material inducement to enter into a business relationship,
that each has already relied on this waiver in entering into this relationship,
and that each will continue to reply on this waiver in their related future
dealings and (ii) further warrants and represents that each has reviewed this
waiver with its legal counsel and that each knowingly and voluntarily waives its
jury trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS OF THIS NOTE. In the event of litigation, this provision may be
filed as a written consent to a trial by the court.

 

6



--------------------------------------------------------------------------------

(j) Maker hereby waives the benefit of any statute or rule of law or judicial
decision, including without limitation California Civil Code § 1654, which would
otherwise require that the provisions of this Note be construed or interpreted
most strongly against the party responsible for the drafting thereof.

 

(k) Maker acknowledges and agrees that the indebtedness evidence by this Note
shall rank pari passu or senior in right of payment and priority to all other
indebtedness of Maker and shall constitute senior indebtedness to all
subordinated indebtedness of Maker.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be execute and delivered by
its duly authorized officer as of the day and year and at the place first above
written.

 

MYSPACE, INC.

By:   /s/ Christopher DeWolfe

Name:

  Christopher DeWolfe

Title:

  President

 

Address:   1333 Second Street     Santa Monica, CA 90401

 

PROMISSORY NOTE